UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended JUNE 30, 2012 OR o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.000-24455 TORVEC, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-1509512 (I.R.S. Employer Identification No.) 1999 Mt. Read Blvd. Building 3, Rochester, New York 14615 (Address of principal executive offices and Zip Code) (585)254-1100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Number of Shares Outstanding at July 31, 2012 Common Stock, $.01 par value 1 TORVEC, INC. (a development stage company) INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations – Three and Six Month Periods Ended June 30, 2012 and 2011 and for the Period from September 25, 1996 (Inception) through June 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Six Month Periods Ended June 30, 2012 and 2011 and for the Period from September 25, 1996 (Inception) through June 30, 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURE PAGE 31 EXHIBITS 32 Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS TORVEC, INC. (a development stage company) Condensed Consolidated Balance Sheets June 30, 2012 December 31, 2011 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and Equipment: Office equipment and software Shop equipment Leasehold improvements Transportation equipment Construction in progress 0 Less accumulated depreciation and amortization Net property and equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable, current portion $ $ Accounts payable Accrued liabilities Deferred liabilities Total current liabilities Notes payable, net of current portion Total Liabilities Commitments and other matters (Note G) Stockholders' Equity: Preferred stock, $.01 par value, 100,000,000 shares authorized a) 3,300,000 designated as Class A, Non-voting, convertible, cumulative dividend $.40 per share per annum, shares issued and outstanding at June 30, 2012 and December 31, 2011: 587,101 and 587,101, respectively b) 300,000 designated as Class B, Non-voting, convertible, cumulative dividend $.50 per share per annum, shares issued and outstanding at June 30, 2012 and December 31, 2011: 67,500 and 77,500, respectively c) 16,250,000 designated as Class C, Voting, convertible, no dividend, shares issued and outstanding at June 30, 2012 and December 31, 2011: 16,250,000 and 16,250,000, respectively Common stock, $.01 par value, 400,000,000 shares authorized, 45,715,727 and 45,700,399 issued and outstanding, at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 3 TORVEC, INC. (a development stage company) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, September 25, 1996 (Inception) through June 30, 2012 Revenue $
